          Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------)(
FRANCO P. CERABONA, MD and
ANDREW MEROLA, MD,                                                     19-CV-03119 (VSB)

                           Plaintiffs,
                                                                       STIPULATED PROTECTIVE
                           V.                                          ORDER - INCLUDING
                                                                       PROTECTED HEALTH
MEDLINK SERVICES, INC., MEDLINK                                        INFORMATION
PARTNERS, LLC, AMRISH PATEL, MALA
PA TEL, and HEMANSHU PA TEL,

                           Defendants.
------------------------------------------------------------------)(

        IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned

attorneys for the respective parties in this action, that this Stipulated Protective Order shall

govern the handling of discovery of confidential information in the above-captioned action (the

"Action"), including but not limited to documents, deposition testimony, deposition exhibits,

answers to interrogatories, responses to requests to admit and other written, recorded or graphic

matter produced by, given by or obtained from any party to this action, third party, or non-party

(the "Producing Party") to any qualified persons in the action (the "Receiving Party"), including

its use at trial or in any motions, appeals or any alternative dispute resolution proceedings related

to the Action; such confidential information includes HIPAA-protected patient information,

confidential patient information, as well as among other private and sensitive materials

(collectively referred to as "Confidential Information," as defined below).

        The parties having agreed to the terms of this Stipulated Protective Order (the "Order"),

and the Court having found that there is good cause for the issuance of this Order, it is hereby
           Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 2 of 11



          ORDERED as follows:

          1.     Scope. This Order shall govern the handling of all Confidential Information (as

hereinafter defined) disclosed in: (i) the course of or in connection with the Action by any party,

third party, or non-party from whom discovery may be sought during this Action; (ii) court

filings ; (iii) appeals in this Action; and (iv) any alternative dispute proceedings related to this

Action.

          2.     Designation of Confidential Information. Except as set forth in     ~   5 of this Order,

all Confidential Information shall be designated as such by placing on it the following legend:

"Confid ential Info rmation, S.D.N.Y. Case No. 19-CV-03119 (VSB)" (the "Confidential

Designation").

          3.     HIPAA Compliance. Any and all "Protected Health Information," as defined

under the Health Insurance Portability and Accountability Act of 1996 ("HIP AA"), 45 C.F.R.

§ 14.501 ("Protected Health Information"), that may be disclosed during the Action shall be

automatically designated as "Confidential Information." However, the Producing Party shall

nonetheless still place the Confidential Designation on these discovery materials in accordance

with~   2 of this Order, and these materials shall be subject to the terms of this Order, to assure the

privacy and protection of such information. Further:

                 a.       in accordance with 45 C.F.R. § 164.512(e)(l)(v), the parties and any third

          parties set forth in   ~   8 of this Order are prohibited from using or disclosing Protected

          Health Information obtained in connection with this Action for any purpose other than

          this Action;

                 b.       this Order constitutes a qualified protective order pursuant to 45 C.F.R.

          § 164.512(e);



                                                      2
           Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 3 of 11



                c.     Prior to disclosing or using Protected Health Information in the Action, the

       parties must redact the following identifiers: (i) birth date; (ii) address; (iii) telephone and

       fax numbers; (iv) electronic mail address; and (v) social security number.

                d.     all Protected Health Information disclosed in this Action shall be handled

       in accordance with this Order and returned to the Producing Party or destroyed (including

       all copies made) at the conclusion of this Action. The parties, witnesses, participants and

       observers in the Action are prohibited tram disclosing any Protected Health Information

       or patient-identifj;ing information for any purpose other than the Action or in any

       communication outside the Action.

       4.       Confidential Information. "Confidential Information" as used herein shall refer to

and incorporate (a) Protected Health Information; (b) any and all other patient records or records

of patient care or treatment, including any patient-identifying information, whether or not

designated "Confidential" in accordance with     ii   2 of this Order; and (c) any other non-public

information that a party believes, in good faith, includes personal information or confidential,

commercial, proprietary business information or non-public financial data.

       5.      Manner of Designating Confidential Information.              With the exception of

Protected Health Information, which shall automatically be designated as "Confidential

Information" pursuant to    ii   2 herein, other Confidential Information shall be designated as

follows:

               a.      Information in Documentary Form. Any Producing Party shall designate

       documents (apart from depositions or other pretrial testimony) containing Confidential

       Information by affixing the "Confidential Designation" clearly on each page that contains

       Confidential Information. A Producing Party that makes original documents or materials



                                                  3
 Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 4 of 11



available for inspection, other than Protected Health Information, need not designate

them for protection until after the inspecting party has indicated which material it would

like copied and produced. During the inspection and before the designation, all of the

documents and materials made available for inspection shall be deemed "Confidential."

After the Receiving Party has identified the documents it wants copied and produced at

the inspection, the Producing Party must determine which documents qualify for

protection under this Order; and then, before producing the specified documents, place

the Confidential Designation clearly on each page that contains Confidential Information.

       b.      Testimony Given in a Deposition.        The party or non-party offering or

sponsoring the testimony shall designate the deposition or other pretrial testimony

containing Confidential Information as "Confidential" by: (i) counsel placing a statement

on the record at the deposition or other pre-trial proceeding; or (ii) written notice, sent by

counsel to all parties, within thirty (30) days after the receipt of a copy of the transcript,

designating each page of the transcript containing Confidential Information as

"Confidential." Until expiration of the thirty (30) day period, the deposition or other

pretrial testimony shall be deemed "Confidential" and treated as if so designated.

       c.      Information Produced in Some Form Other than Documentary.                    A

Producing Party making Confidential Information available in a form other than

documentary shall affix the Confidential Designation via an indicator, such as a log or

stamp, in a prominent place on the exterior of the container or containers in which the

information or item is stored.




                                          4
        Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 5 of 11



               d.     The designation of any discovery materials as "Confidential" shall be

       governed by this Order, the Local Rules of this Court, the applicable Federal Rules of

       Civil Procedure, and the applicable Federal Rules of Evidence.

               e.     Notwithstanding any other terms in this Protective Order, the Producing

       Party may redact or withhold particularly sensitive personally identifiable information or

       Protected Health Information designated "Confidential," the unauthorized disclosure of

       which could result in substantial harm to an individual. Such information may include,

       but is not limited to, social security numbers, passport numbers and financial account

       numbers.

       6.      Inadvertent Failure to Designate.      A Producing Party's failure to designate

qualified information or items as "Confidential" does not operate as a waiver of the right to later

designate such information or items as "Confidential." In the event a Producing Party fails to

designate qualified information or items as "Confidential," the Receiving Party shall provide

written notice to all parties designating the information or item as "Confidential" within ten (10)

days of discovery of unmarked information or item. On timely notification of the designation,

the parties must make reasonable efforts to assure that the information or items are treated in

accordance with this Order.

       7.      Challenging Confidential Designation. If a party objects to the designation of any

document or testimony as Confidential Information, the party shall, in good faith, narrowly limit

such efforts solely to those discovery materials for which declassification reasonably appears to

be appropriate. Any party that disputes the propriety of another party's or non-party's

designation of discovery material may request in writing that the Producing Party withdraw such

designation, setting forth the reasons the Receiving Party believes such documentation or



                                                 5
            Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 6 of 11



information does not qualify for such designation. The Producing Party shall make a good faith

determination as to whether the information at issue should be declassified and notify the

Receiving Party of its determination within thirty (30) calendar days after receipt of the

Receiving Party's request for declassification. If the parties cannot resolve the dispute, and good

faith negotiations prove unsuccessful, the Receiving Party may, in accordance with Local Civil

Rule 37.2    and~    3 of Judge Broderick's Individual Rules and Practices, apply to this Court for a

ruling that the document or testimony shall not be so treated, giving notice to all other parties and

any non-parties affected thereby.       Unless and until this Court enters an Order changing the

designation, any documents or material so designated shall be treated as Confidential

Info rmation in accordance with this Order.

        8.      Disclosure of Confidential Information. All Confidential Information produced

by any Producing Party shall be maintained by the parties receiving the Confidential Information

in confidence to be used solely for the purposes of this Action, and shall not be disclosed,

summarized, described, characterized or otherwise communicated or made available in whole or

in part outside this Action, except as expressly permitted elsewhere in this Order, or as ordered

by the Court. The parties shall not disclose Confidential Information to any third party except as

follows :

                a.        named parties, counsel of record for the parties and regular employees of
                          such counsel assisting in the conduct of this Action;

                b.        witnesses or prospective witnesses from whom testimony is taken or may
                          be taken in this Action, as well as any stenographer who has been hired to
                          produce a transcript of any deposition taken in this Action, provided that
                          each such witness or prospective witness has first signed a copy of the
                          Agreement to Be Bound By Stipulated Protective Order, annexed to this
                          Order;

                c.        experts or consultants (and their necessary support personnel) retained or
                          employed by the parties or their counsel, provided they have signed a copy


                                                   6
        Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 7 of 11



                      of the Agreement to Be Bound By Stipulated Protective Order, annexed to
                      this Order;

               d.     mediators, arbitrators, or persons moderating a form of alternative dispute
                      resolution services to which the parties may submit their disputes in
                      connection with this Action;

               e.     employees of litigation support vendors utilized by a party with respect to
                      this Action, provided they have signed a copy of the Agreement to Be
                      Bound By Stipulated Protective Order, annexed to this Order;

               f.     interpreters or translators retained by counsel for the purpose of this
                      Action, provided they have signed a copy of the Agreement to Be Bound
                      By Stipulated Protective Order, annexed to this Order;

               g.     any person who appears as an author or addressee on the face of the
                      document or information;

               h.     employees of any party;

               1.     any person who in fact has already rightfully created or received the
                      document or information in the ordinary course of business;

              J.      insurers, as necessary to comply with obligations of law or contract;

               k.     the Court, jury, or other court personnel in this Action; and

               1.     any other person only upon order of the Court or upon written stipulation
                      of the Producing Party.

       9.      Unauthorized Disclosure of Confidential Information. If a Receiving Party learns

that, by inadvertence or otherwise, it has disclosed Confidential Information to any person or in

any circumstance not authorized under this Order, that pa:iy will immediately (a) notify the

Producing Party in writing of the unauthorized disclosures, (b) use its best efforts to retrieve or

ensure the destruction of all copies of the Confidential Information, (c) inform the person(s) to

whom unauthorized disclosures were made of the terms of this Order, and (d) if such person(s)

falls within~ 8(b), (c), (e), or (f), request that such person(s) execute the Agreement to Be Bound




                                                7
        Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 8 of 11



By Stipulated Protective Order, annexed to this Order, or if the person(s) do not, request that

such person(s) immediately return the Confidential Information.

        10.    Court Filings. Any party wishing to file any document that contains Confidential

Information, including Protected Health Information and deposition testimony designated as

Confidential in accordance with ~ 5(b ), must file under seal, by (a) publicly filing the

Confidential Information in redacted form only; and (b) filing the set of unredacted materials or

sealed documents with the Sealed Records Department of the Southern District of New York, in

accordance with the Department's procedures. The Parties agree to refrain, to the greatest extent

possible, from including Confidential Information in the title of the documents filed with the

Court so that, in all instances, the titles of such documents-and the Court's docket reflecting

those titles-may remain public.

       11.     Designation    Continues.      Information   designated    or   defined   herein   as

" Confidential" shall continue to be treated as such unless and until this designation is revoked by

order of a Court of competent jurisdiction. After the conclusion of this Action, the provisions of

this Order shall continue to be binding until further Court order. The Court shall have exclusive

jurisdiction to hear any complaint brought by any party alleging that this Order has been

violated. Such complaint shall be brought by motion for appropriate relief. The Court shall also

retain jurisdiction over the parties and any other person who has had access to Confidential

Information, pursuant to this Order, so that the Court can continue to enforce this Order.

       12.     Return of Confidential Information. Within forty-five (45) days of the conclusion

or termination of the Action for any reason, including all appeals or periods of time within which

an appeal could be taken, each party shall either (a) return all Confidential Information to the

attorneys for the Producing Party and upon request shall certify completion of such in writing, or



                                                 8
         Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 9 of 11



(b) certify to the attorneys for the Producing Party that all such material has been destroyed. The

Clerk of the Court may return to counsel for the Parties, or destroy, any sealed material at the end

of the litigation, including any appeals.

        13 .   Non-Admission. Nothing in this Order, nor any action taken in compliance with

it, shall operate as an admission by any party that any particular document, testimony or

info rmation is or is not relevant or admissible. Further, nothing in this Order shall affect the

admissibility or non-admissibility of documents or other evidence at trial or in connection with

any motion or motion papers.       Any material designated as Confidential Information may be

offered into evidence, subject to such separate confidentiality provisions, if any, as the Court

may direct at the time of such offer; and its admission or non-admission into evidence shall be

determined by the Court independently of this Order.

        14.    No Preclusion. Subject to all other rules of evidence, nothing in this Order shall

preclude a party from using Confidential Information produced in discovery in this Action to

support its case. Nothing in this Order shall preclude a party from making further or additional

discovery requests relating to matters that constitute Confidential Information, to the extent such

further discovery is otherwise permissible, and subject to the rights of the opposing party to

interpose such objections, if any, as may apply. Nothing in this Order shall prejudice the right of

a Producing Party to petition the Court for further protection of specific discovery materials

designated "Confidential." Nothing in this Order shall limit or restrict Franco P. Cerabona, MD

and/or Andrew Merola, MD from using their respective patient information contained in their

files or records for any and all lawful and usual medical and business purposes.

        15.    No Prejudice to Entry of Other Orders. This Order is without prejudice to other

or different confidentiality provisions or protections that may be sought or applied for during this



                                                 9
        Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 10 of 11



Action or in connection with trial. Nothing herein shall limit a party from seeking such other

confidentiality protections at trial as may be required in the circumstances.


Dated: New York, New York
       July23,2019



FRANCO P. CERABONA, MD and                            MEDLINK SERVICES, INC. and
 ANDREW MEROLA, MD                                     MALA PATEL




                                                      i~j~·fa4
                                                   OFFIT KURMAN, P.A.
                                                   10 East 40 1h Street
                                                   New York, New York 10016
                                                   (212) 545-1900
                                                   Attorneys for Defendants Medlink Services,
                                                   Inc. and Mala Patel




MEDLINK PARTNERS, LLC and                          HEMANSHU PATEL
 AMRISH PA TEL




                                                  4,,.6: /l--& ~ J
                                                     ;;Merc;do C l a r k /
                                                   Alexander Barnett-Howell
                                                                                            cHt

                                                   PHILLIPS LYTLE LLP
                                                   340 Madison A venue, 1i 11 Floor
                                                   New York, New York 10173-1922
                                                   (212) 759-4888
                                                   Attorneys for Defendant Hemanshu Patel
-and-




                                                 10
        Case 1:19-cv-03119-VSB Document 36 Filed 07/23/19 Page 11 of 11



VARGHESE & ASSOCIATES
2 Wall Street, Suite 510
New York, New York 10005
(212) 430-6469
Attorneys for Defendants Medlink Partners,
LLC and Amrish Patel




IT IS SO ORDERED THIS          DAYOF _ _ _ _ _ _ _ ,2019



Hon. Vernon S. Broderick
United States District Judge




                                             11
